Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Andrew Brodkey, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) the annual report on Form 10-K/A of Titan Iron Ore Corp. for the period ended December 31, 2011 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Form 10-K/A fairly presents, in all material respects, the financial condition and results of operations of Titan Iron Ore Corp. Date: April 1, 2013 /s/ Andrew Brodkey Andrew Brodkey Chief Executive Officer (Principal Executive Officer)
